Case 5:19-cv-00075-JLS Document 32 Filed 06/14/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

RACHAEL M. YOUSE
a/k/a RACHAEL M. PLANK,

Plaintiff,
VS.
ALBRIGHT COLLEGE

and
JAMES GAFFNEY,

Defendants.

Civil Action No. 5:19-cv-00075-JLS

 

NOTICE OF DISMISSAL WITH PREJUDICE

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Rachael M. Youse
a/k/a Rachael M. Plank (“Plaintiff”), having filed a Complaint and an Amended Complaint
against Defendants Albright College (“Albright”) and James Gaffney (“Gaffney”) and with
neither Albright nor Gaffney having filed an answer or a motion for summary judgment, hereby
files NOTICE that her Complaint (ECF No. 1) and her Amended Complaint (ECF No. 12) are

hereby DISMISSED WITH PREJUDICE, with each party to bear his/her/its own fees and costs.

Respectfully submitted,

/
\S hb. K€

// JOSEPH T. BAMBRICK>3R. (Attorney ID 45112)
529 Reading Avenue
West Reading, PA 19611
610-372-6400
noljtb@aol.com

 
   

Attorney for Plaintiff

 
